Title: To Benjamin Franklin from the Marquis d’Argenson, 24 January 1778
From: Argenson, Marc-René, marquis d’
To: Franklin, Benjamin


Paris le 24 janvier 1778
Les Anglois ont donc enfin ouvert des souscriptions, Monsieur, pour les prisonniers Américains. Ainsi leur sort va changer et devenir meilleur qu’il n’étoit auparavant. M. Pellevé, Gentil-homme François, mais comme naturalisé Anglois par le long séjour qu’il a fait parmi eux, me mande qu’il n’y a point encore de commissaires nommés pour prendre soin de ces pauvres captifs, et pour rendre compte aux agents du Congrès de l’état de ces hommes, ainsi que pour tenir la main à leurs échanges. Vous pourriez, Monsieur, l’employer très utilement dans cette commission. Je ne vous le recommande ici que parceque je le connois très parfaitement et que je pense en conséquence que c’est votre homme. Je profite de cette occasion pour vous renouveller le sincere attachement avec lequel j’ai l’honneur d’être, Monsieur, votre très humble et très obéissant serviteur
Devoyer d’argenson
M. Francklin
